DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Block 304 in Fig. 6 should read "Electric traction motor speed > Throttle lever position speed" to reflect the specification in paragraph [0037] and Block 328 in Fig. 7 should read "Commanded Speed to Electric Motor > Low Threshold?" to reflect the specification in paragraph [0038]. As depicted, the logic diagrams in Figs. 6 and 7 describe the opposite process disclosed in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 180 in Figs. 1, 2A, 2B, 2C; 187 in Fig. 5; 240 in Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 113 from paragraph [0036] line 3; 133 from paragraph [0028] line 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The abstract of the disclosure is objected to because it contains over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 7,111,443 B2), hereinafter Anderson, in view of Okumoto et al. (US 8,079,340 B2), hereinafter Okumoto.
Regarding claim 12, Anderson teaches an electric walk behind greens mower (Mower 2, Fig. 1), comprising:
an electric reel motor rotating a cutting reel (Motor 6 rotates cutting reel 22, Fig. 1); and
an electric traction motor rotating at least one traction drive roller (Traction drive 11 with split traction drum 12, Fig. 6).
Anderson teaches a greens mower with traction and reel motors powered by a battery but does not teach the mower having a key switch with multiple positions or a battery management system to activate a low or high voltage power supply. Okumoto teaches a key switch having an off position, a run position and a start position (Ignition/starter key switch 26 has off, ignition, and start positions, Fig. 2); and
a battery management system (Engine starting system 1, Fig. 1) connected to the key switch that activates a low voltage power supply if the key switch is turned from the off position to the run position (When ignition key is moved to ignition position, voltage is applied to ECU 20 from battery 18, col. 7 lines 57-64), and that provides a start signal to an electronic control unit if the key switch is momentarily turned from the run position to the start position whereby the electronic control unit activates a high voltage power supply to the electric reel motor and the electric traction motor (When ignition key is moved from ignition to start, ECU 20 provides power to motor 12, and voltage is increased when starting motor drive, col. 7 lines 65-67 – col. 8 lines 1-5 and col. 3 lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the reel mower of Anderson with the key switch and battery management system as taught by Okumoto in order for the operator to have more control over power consumption by the motor.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 7,111,443 B2), hereinafter Anderson, in view of Okumoto et al. (US 8,079,340 B2), hereinafter Okumoto, further in view of Hashima et al. (US 9,301,443 B2), hereinafter Hashima.
Regarding claim 13, the combination of Anderson in view of Okumoto as set forth above teaches a greens mower with reel and traction motors, a key switch, and a battery management system but does not teach the electronic control unit sending a command via CAN bus. Hashima teaches wherein the electronic control unit activates the high voltage power supply by sending a command via a CAN bus (CAN communication line connects ECU 50 with battery and motor controllers, Fig. 3 of Hashima).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the greens mower of Anderson in view of Okumoto with the CAN bus for commands as taught by Hashima in order to facilitate and improve communication between the ECU and battery.
Regarding claim 14, the combination of Anderson in view of Okumoto as set forth above does not teach the mower having a DC-DC converter. Hashima teaches the mower further comprising a DC-DC converter that is enabled by turning the key switch from the off position to the run position for activating the low voltage volt power supply (DC/DC converter 70 is connected to key switch 68 and supplies 12 V to ECU 50, col. 7 lines 61-67 – col. 8 lines 1-2 of Hashima).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the greens mower of Anderson in view of Okumoto with the DC-DC converter as taught by Hashima in order to transmit the low voltage power when specified by the operator.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al. (US 10,919,463 B1) discloses a drive system that delivers 48V when the key switch is in the run position and 12V in a different embodiment. Koenen (US 2019/0178219 A1) discloses a battery pack for providing power to a starter motor with a three position key switch and a control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/MATTHEW IAN NEAL/Examiner, Art Unit 3671